Circuit Court for Dorchester County
Case No. 09-K-15-015495




                                      IN THE COURT OF APPEALS OF MARYLAND



                                                    No. 48


                                             September Term, 2016



                                                ANTWANN GIBSON


                                                      v.


                                               STATE OF MARYLAND




                                           Barbera, C.J.
                                           Greene
                                           Adkins
                                           McDonald
                                           Watts
                                           Hotten
                                           Getty,

                                                             JJ.



                                              PER CURIAM ORDER


                                           Filed: September 28, 2016
ANTWANN GIBSON                *    IN THE

                              *    COURT OF APPEALS

          v.                  *    OF MARYLAND

                              *    No. 48

STATE OF MARYLAND             *    September Term, 2016



                      PER CURIAM ORDER

     The Court having considered and granted the petition for a

writ of certiorari in the above entitled case, it is this 28th day

of September, 2016,

     ORDERED, by the Court of     Appeals of Maryland,    that the

judgment of the Court of Special Appeals be, and it is hereby,

vacated, and the case is remanded to that Court for further

consideration in light of Sellman v. State, ____ Md.____, ____

A.3d ____(No. 84, September Term, 2015, filed August 24, 2016).

Costs in this Court to be paid by the Respondent and costs in the

Court of Special Appeals to abide the result.




                                         /s/ Mary Ellen Barbera
                                              Chief Judge